KIRBY AISNER & CURLEY LLP                                Hearing Date: December 16, 2019
Attorneys for the Debtor                                 Hearing Time: 10:00 a.m.
700 Post Road, Suite 237
Scarsdale, New York 10583
(914) 401-9500
Dawn Kirby, Esq.
Erica Aisner, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------X
In re:                                                   Chapter 11

HAMPSTEAD GLOBAL, LLC,                                   Case No. 19-22721 (rdd)

                                           Debtor.
----------------------------------------------------X

SECOND SUPPLEMENT TO THE DEBTOR’S OPPOSITION TO MOTION OF
STACK’S – BOWERS NUMISMATICS, LLC’S MOTION SEEKING AN ORDER
(I) CONVERTING THE CASSE TO CHAPTER 7 OR DISMISSING THE CASE;
     (II) COMPELLING ASSUMPTION OR REJECTION OF EXECUTORY
         CONTRACT; AND (III) MODIFYING THE AUTOMATIC STAY


    Hampstead Global, LLC, the above-captioned debtor and debtor-in-possession, by its

counsel Kirby Aisner & Curley LLP, as and for a second supplement (the “Second

Supplement”) to its Opposition to the motion (the “Motion”) of Stack’s-Bowers

Numismatics, LLC (“Stacks”) seeking an order (I) converting or dismissing the case, (ii)

compelling assumption or rejection of executory contract and (III) modifying the

automatic stay to permit the exercise of remedies of assumed or rejected contracts,

respectfully sets forth as follows:

    1.     In brief recap, the Debtor’s first Supplement addressed the newly discovered

California Complaint filed by Stacks against the Debtor and its principal post-petition

which was concealed from this court on their motion to dismiss. Since the Supplement,
Stacks’ has continued pursuing the California Action despite the Debtors insistence that

Stacks is knowingly compromising the Debtors rehabilitation efforts.

   2.    Namely, the California Complaint concedes the domain was sold “on credit” to

the Debtor in a debtor/creditor relationship between Stacks and the Debtor. Stacks

admission is consistent with Debtors position throughout this case. The Debtor listed

Stacks’ claim as a loan in its petition, and as a sale with financing extended by Stacks to

the Debtor (Motion to Dismiss, ¶ 44). However, Stacks takes a materially inconsistent

position with this Court in its motion to dismiss filings. Thus, the California Complaint

contains judicial admissions affirming Debtor’s core position in this case. Stacks cannot

take a contrary position.

   3.    The conclusion that the domain was sold on credit in a debtor/creditor

relationship is of course supported by the LOI and PSA annexed as exhibits E and F. The

binding LOI, the predecessor to the PSA, is titled a “secured purchase and sale

agreement”, and the PSA is titled “Purchase and Sale Agreement for Coins.com domain

name”. Further, Sections 5 and 6 of the LOI demonstrate in their wording that the PSA’s

intent is that the sale would be consummated upon the close of escrow which it did when

the Debtor paid Stacks $300,000 and the domain name transferred from Stacks, at which

point the domain name was PURCHASED, and as the California Complaint admits the

remainder of the purchase price was “on credit”. What’s evidenced in the LOI and PSA is

that it’s not purchased upon payment in full, but rather, that the sale takes place upon

payment of the initial $300,000 and the transfer of the domain to escrow. The Debtor

now owes money for the domain name and the PSA states in section 3 that coins.com is

being held by a custodian in trust for the benefit of Buyer.




                                             2
   4.    Even though the Debtor contends the contract was never executory, the transfer

of the domain name to escrow solidifies the issue. Upon transfer of the registration of the

domain to the trustee/escrow, Stacks had no material obligations remaining under the

PSA. This affirmative obligation of the domain transfer to escrow was the only material

act required by Stacks, meaning if they failed to transfer the domain it would be a breach

significant enough to go to the heart the PSA and be material. Even though Stacks can

still theoretically breach the PSA in a few ways (i.e. breach confidentiality, the mutual

cooperation clause, objection to misuse of the domain name, etc.), these provisions are: a)

not affirmative obligations and b) immaterial, and cannot lead to a material breach. Thus

the PSA cannot be considered executory as only one side has any material obligations

remaining, which is solely the payment of money from Debtor to Stacks.

   5.    The California Complaint is the reason the Debtor has been unable to advance

this case and satisfy its creditors. In essence, the $10,000,000 California Complaint’s

existence, and particularly because it is external from the dominion of the bankruptcy

court and not under one consolidated roof, has deprived the Debtor of a single

coordinated effort in its rehabilitation to pay the creditors, and has materially interfered

with any potential investor, lender, re-financier or partner making the case toxic. The

Debtor has a fiduciary duty to disclose the California Complaint alleging $10 million in

fraud damages and other relief against the Debtor to any 3 rd party. This has already had

the effect of hurting the Debtor in a variety of potential deals, and the Debtor has been

suppressed in its ability to obtain new financing, nor use the domain as collateral for that

refinancing (as the Debtor has significant equity in the domain beyond Stacks claim),

while the lawsuit hangs over the Debtor’s head, and also because it is outside of the




                                              3
Bankruptcy Court’s jurisdiction. Stacks is preventing the Debtor from emerging from

chapter 11 and has prejudiced the Debtor’s entire case. Stacks has been unwilling to

dismiss the California Complaint, despite the Debtors repeated demand to do so. Its

failure to withdraw the California Complaint makes it clear that Stacks’ intent is not to

merely to get satisfaction of its debt but rather to interfere with the Debtor in attempt to

enrich itself. Furthermore, at the August hearing, when the parties agreed in front of this

Court to adjourn the hearing in good faith toward settlement, Stacks failed to disclose the

existence of the lawsuit until after the adjournment. The fact that Stacks not only failed to

remove the California lawsuit since then, but subsequently filed two extensions, speaks to

the good faith they implied to the Court and the Debtor upon the initial continuance. The

California Complaint must be immediately withdrawn and Stacks must be held

accountable for compromising the entirety of this case.

   6.    Stacks has now conceded they are a lender, and as a lender they are held to an

even higher standard in dealing with how they collect a debt from Debtor under the

premise of lender liability. Because Stacks’ purposeful actions have effectively blocked

the Debtor from obtaining new financing or investors to pay Stacks and other creditors

within this case, while at the same time arguing the domain name should be returned to

Stacks for nonpayment, the Debtor is investigating significant lender liability claims

against Stacks despite Debtor’s desire to be focusing on its business instead.

   7.    In this Second Supplement, the Debtor would like to emphasize to the Court the

value of the coins.com domain name. Stevan Lieberman, the current custodian of the

domain name, provided a valuation which includes his CV, a discussion of the various

valuation methods for domain names, an analysis of the facts relating to coins.com, and




                                              4
finally a valuation. Mr. Lieberman values coins.com at wholesale to be worth $6-8

million, and at retail $20-$30 million. A copy of the Lieberman Valuation is annexed as

Exhibit A. Mr. Lieberman has also confirmed Debtors plan to pay the creditors by

refinancing and using the domain as collateral is feasible due to the domain’s value.

   8.    The other reason the Debtor filed this Second Supplement is to remind the Court

that coins.com is not the Debtor’s only business venture. This is most certainly not a

two-party dispute, as demonstrated by the Debtor’s Schedules, in its opposition to the

motion to dismiss, and in its previously Plan of Reorganization.

   9.    Rarex.com is the Debtor’s second line of business and has significant equity and

time invested in its business plans, IP, team and assets (the Rarex domain and related IP)

that it is also now unable to be advanced until the California Complaint is withdrawn.

The Debtor’s other business plan, Rarex will be the first global exchange to owners of

rare assets, such as art, iconic real properties, numismatic rare coins, antiques and other

collectibles can offer fractional ownership to everyday retail customers. A copy of the

Rarex business plan is annexed as Exhibit B, as well as copies of emails/texts between

Stacks’ president Brian Kendrella and Debtor, annexed as Exhibit C, evidencing Stacks

was keenly aware Rarex was merged into Debtor, and Stacks also hoped to participate in

the Rarex.com venture. In another misguidance of this Court, Stacks alleges coins.com

was Debtor’s sole asset in their motion to dismiss despite their awareness of Rarex.

   10.   A reasonable person might conclude that Stacks’ intentional omission of the

California Complaint during the last hearing before this Court was intended to mislead

this Court. While Stacks alleges fraud in the California Complaint, no such allegation is

made before this Court. If Stacks believes it was defrauded by the Debtor wouldn’t it




                                              5
have disclosed that serious allegation to this Court? It did not. Probably in an effort to

hide its contrary position taken in the California Complaint. By concealing from the

Debtor and this Court the very existence of the $10,000,000 lawsuit filed in May two

months prior, it’s evident that Stacks intentionally hid its existence due to the nature of

the contrary admissions, allegations and remedies it was seeking in the California

Complaint which are inconsistent and contrary with the positions taken in the motion to

dismiss. Accordingly, due to Stacks’ concealment and bad faith, its motion to dismiss

should be deemed fatal.

    11.     Accordingly, the Debtor urges this Court to deny the motion to dismiss in its

entirety.

    12.     The Debtor knows this Court has thoroughly reviewed all of its previous

submissions on these issues and appreciates the opportunity to submit this last update and

summary.

Dated: Scarsdale, New York
       December 9, 2019
                                               KIRBY AISNER & CURLEY, LLP
                                               Attorneys for the Debtor
                                               700 Post Road, Suite 237
                                               Scarsdale, New York 10583
                                               (914) 401-9500


                                               By: /s/ Dawn Kirby
                                                       Dawn Kirby




                                               6
